Citation Nr: 0913204	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 2000 to January 2005.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Denver Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the Veteran was granted service connection 
for left knee disorder and was assigned a noncompensable 
disability rating.  The Veteran subsequently perfected a 
timely appeal regarding the issue of entitlement to an 
increased rating for this claim.

The Board notes that the Veteran failed to report for a 
Travel Board Hearing before a Veterans Law Judge that he had 
requested on his March 2006 VA Form 9, Appeal to Board of 
Veterans' Appeals.  On his Form 9, the Veteran listed a new 
Florida address; however, the RO sent his hearing 
notification letter to a prior address in Colorado.  The 
claims folder revealed that the hearing notification was 
returned as not deliverable and was unable to be forwarded.  
In a March 2009 Appellant's Brief, the Veteran's 
representative requested that a hearing letter be sent to the 
Veteran's Florida address for the possibility of rescheduling 
a Board.  As the Veteran's hearing notice was sent to an 
incorrect address, the AMC should contact the Veteran and 
determine whether he wishes for his hearing to be 
rescheduled.

The Veterans Appeals Contact and Locator System (VACOLS) 
indicates that the Veteran is living in Colorado.  The claims 
file shows that that the RO has attempted to verify the 
Colorado address listed in VACOLS.  The RO has also noted 
that mail from the Veteran's representing service 
organization, Disabled American Veterans, has been returned.  
However, the Board notes that there is no indication that any 
attempt has been made to verify the Florida address, the 
Veteran, himself, has provided on his Form 9.  On remand, the 
RO or Appeals Management Center (AMC) should take appropriate 
steps, to include contacting the Veteran himself or his 
representative, to attempt to verify whether the Veteran is 
still living at the address noted in VACOLS or the address 
provided on his Form 9.  The AMC should also ensure that the 
proper address appears on any correspondence that is sent to 
the Veteran, and consult with the VAMC to ensure that the 
facility is aware of the correct mailing address.

It appears that pertinent medical evidence remains 
outstanding.  During his June 2005 VA examination, the 
Veteran reported that he received treatment at the Denver VA 
Medical Center (VAMC); however no treatment records have been 
associated with the claims file.  As these records may have 
some bearing on the Veteran's claim, and are constructively 
of record, they must be obtained.  

In his October 2005 notice of disagreement, the Veteran 
indicated that his current knee symptoms were worse than what 
was reported on the June 2005 VA examination.  In a March 
2009 Appellant's Brief, the Veteran's representative asserted 
that the Veteran must be provided a contemporaneous medical 
examination, which would take into account prior medical 
records so that the evaluation of the claimed disability 
would be a fully informed one.  Here VA treatment records 
were not associated with the claims file and the VA examiner 
did not review the claims file before evaluating the severity 
of the Veteran's left knee disorder.  As the claim is being 
remanded for further development, which includes associating 
relevant treatment records to the claims file, and as almost 
four years have passed since the Veteran's left knee was 
evaluated and an increase in severity is plausible, a 
contemporaneous examination is indicated.  

The Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in this matter.  The U.S. 
Court of Appeals for Veterans Claims has held that '[t]he 
duty to assist is not always a one-way street. If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.'  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, his claim shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655(b).  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the Veteran's current address, including 
by contacting the Veteran himself or his 
service representative, if necessary.  All 
subsequent correspondence from VA the 
appellant should be sent to the most 
recently established correct address of 
record.

2.  The Veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for a left 
knee disorder since his discharge from 
service.  The RO/AMC should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified, including, but not 
limited to, the Denver VAMC. 

3.  The RO/AMC should take appropriate 
steps to clarify whether the Veteran 
wishes to appear at a Board hearing before 
a Veterans Law Judge.  If so, the hearing 
should be scheduled.  Appropriate 
notification should be given to the 
Veteran and his representative, and such 
notification should be documented and 
associated with the Veteran's claims 
folder.

4.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination to 
determine the severity of his service-
connected left knee disorder.  The request 
should include the Veteran's current 
address and should instruct the VAMC to 
ensure that the Veteran's contact 
information has been updated in its 
system.  All indicated tests and studies 
should be conducted and the findings 
should be reported in detail.  The claims 
folder and a copy of this REMAND should be 
made available to and be reviewed by the 
examiner.  The examiner should indicate 
that the folder was reviewed.

The examination should include range of 
motion studies with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  The examiner must 
also note whether there is instability or 
subluxation and, if so, the degree of such 
impairment.  All functional limitations of 
the knee should be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the knee.  If there is no 
limitation of motion or function, or no 
objective indication of pain, such facts 
must also be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner must explain the rationale for 
all opinions given.

5.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO/AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


